Citation Nr: 1242692	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for iliotibial band syndrome (ITBS) of the right knee for the time period from October 10, 2006 to May 23, 2007. 

2.  Entitlement to an initial rating greater than 10 percent for ITBS of the right knee since May 24, 2007. 

3.  Entitlement to an initial compensable rating for ITBS of the left knee for the time period from October 10, 2006 to May 23, 2007. 

4.  Entitlement to an initial rating greater than 10 percent for ITBS of the left knee since May 24, 2007. 

5.  Entitlement to an initial compensable rating for residual scar, status post surgical right 5th hammertoe. 

6.  Entitlement to an initial rating in excess of 10 percent for residuals of surgical right 5th hammertoe. 
REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO in Salt Lake City, Utah.  The San Diego RO currently holds jurisdiction over the claims.  The Board issued a February 2011 decision which remanded these issues for additional development.  

The Veteran also appealed the issue of service connection for residuals of a left shoulder lipoma surgery.  The Board remanded that issue in February 2011.  The RO granted service connection for a surgical scar, the only identifiable residual of the surgery that could be found on examination, in an August 2012 rating decision.  The Veteran has not disagreed with the initial rating or effective date assigned.  The issue is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In October 2009, the Veteran withdrew his request for an RO hearing. 

The issue of entitlement to a compensable rating for residual scar from left inguinal hernia repair has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Veteran's representative has submitted an October 2012 statement alleging that the Veteran should be in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Board has previously determined that referral to the AOJ was appropriate in the February 2011 decision remanding these claims.  The AOJ has not addressed this in the first instance.  The issue is again REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had no ankylosis, limitation of motion, ligament instability or patellar subluxation, semilunar cartilage impairment, tibia or fibula impairment, genu recurvatum or functional loss beyond that reflected on range of motion testing prior to May 24, 2007, in either knee.  

2.  On and after May 24, 2007, the Board finds that the Veteran had no ankylosis, limitation of extension, limitation of flexion to 45 degrees or less, ligament instability or patellar subluxation, semilunar cartilage impairment, tibia or fibula impairment, or genu recurvatum although he did have functional loss beyond that reflected on range of motion testing in either knee on and after May 24, 2007.  

3.  The Veteran is in receipt of a 10 percent rating for hammertoe surgical residuals of right fifth toe.

4.  The Veteran's hammertoe surgical residuals do not involve the metatarsal head and he is in receipt of a rating equivalent to the rating for amputation of the fifth toe.

5.  The schedular evaluations for the Veteran's service-connected bilateral knee ITBS and right fifth toe hammertoe surgical residuals are adequate.

CONCLUSIONS OF LAW

1.  Prior to May 24, 2007, the criteria for an initial compensable rating for ITBS of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Code 5260 (2012).

2.  On and after May 24, 2007, the criteria for an initial rating in excess of 10 percent for ITBS of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

3.  Prior to May 24, 2007, the criteria for an initial compensable rating for ITBS of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

4.  On and after May 24, 2007, the criteria for an initial rating in excess of 10 percent for ITBS of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

5.  A schedular rating in excess of 10 percent combined for hammertoe surgical residuals and a scar of the right fifth toe is barred as a matter of law.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5173 (2012).

6.  Referral for an extraschedular rating for hammertoe surgical residuals and a scar of the right fifth toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

a. Bilateral Knees

The Veteran's ITBS of each knee has been rated as noncompensably disabling prior to May 24, 2007 and 10 percent disabling on and after that date.  

The Veteran has been rated under Diagnostic Code (DC) 5260, which rates limitation of flexion.  See 38 C.F.R. § 4.71a.  Although ITBS is not listed in the ratings schedule, a September 2006 VA examination report indicates that it is a form of tendonitis.  Tendonitis is analogous to tenosynovitis in the ratings schedule, which is to be rated on limitation of motion as degenerative arthritis.  Id., at DC 5024.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

During service, the Veteran developed chronic pain in his knees.  He underwent a predischarge September 2006 VA examination.  He could flex both knees to 160 degrees and extend to zero degrees.  He could also squat fully.  This is the only goniometric range of motion testing prior to May 24, 2007.

On May 24, 2007, the Veteran was seen in the VA clinical setting reporting bilateral knee give-way symptoms.  The Veteran was issued a right knee brace at that time. Examination of both knees was significant for patellofemoral pain, medial collateral pain, and infrapatella pain.  He had a positive medial knee stress test.  It was noted that pain and weakness contributed to balance instability.  No specific range of motion measurements were taken at that time.  

The Veteran was reevaluated at an April 2011 VA examination.  The Veteran had flexion to 95 degrees on the right and 110 degrees on the left.  This is the only goniometric range of motion testing on and after May 24, 2007.  

The Board finds that the criteria for a compensable rating have at no time been satisfied under either DCs 5260 or 5261.  His flexion greatly exceeds the minimum 45 degrees for a compensable rating.  The Veteran has intact extension to zero degrees.  The Board concludes that compensable ratings are not warranted either prior to or on and after May 24, 2007 under either DCs 5260 or 5261, even with consideration of pain and loss of function due to pain. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  The Veteran is not service-connected for arthritis, but is rated under the limitation of motion diagnostic criteria.  The Board considers the situation analogous.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257 (2012).  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At his September 2006 VA examination, the Veteran had no instability.  In fact, examination of both knees was considered "completely normal", providing highly probative evidence against this claim. 

On May 24, 2007, the Veteran was seen in the VA clinical setting reporting bilateral knee give-way symptoms.  The Veteran was issued a right knee brace at that time. Examination of both knees was significant for patellofemoral pain, medial collateral pain, and infrapatella pain.  He had a positive medial knee stress test.  It was noted that pain and weakness contributed to balance instability.  

At his April 2011 VA examination, the Veteran had complaints of give way, pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness of the knees.  He reported using a cane and a brace intermittently.  The Veteran's gait was normal with crepitus, tenderness and effusion.  He had no instability, grinding, meniscus abnormality, clicks or snaps.  He had subpatellar tenderness.

The Board finds that the Veteran does not have ligament instability or patellar subluxation.  Although the Veteran has complaints of give way, these are associated with pain and weakness, not ligament impairment.  No ligament impairment has been located on examination.  The patellas continue to track normally and there is no indication of dislocation.  The Board concludes that the criteria for a compensable rating under DC 5257 have not been met for either knee.  

Diagnostic Code 5262 rates impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a (2012).  These ratings are provided for nonunion and malunion.  Id.  A minimum compensable rating is provided when there is malunion resulting in slight knee or ankle disability.  Id.  Although the Veteran is service-connected for ITBS of both knees, the competent evidence of record describes this as a tendon disorder, not a disorder of the skeleton.  He has had no fracture of either tibia or fibula.  The evidence of record does not describe any signs or symptoms attributable to either a tibia or fibula disability.  The Board concludes that a rating under DC 5262 is not warranted.  

The Veteran had effusion at his April 2011 VA examination.  Effusion is among the criteria for a rating under DC 5258, which rates dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  The Veteran's menisci (semilunar cartilage) have been found to be clinically normal.  In the absence of an actual disability of the menisci, the Board finds that the effusion is a sign of his ITBS.  No rating under DC 5258 or 5259 is warranted.  

The Veteran's VA treatment records show occasional knee complaints, the most recent of which being two weeks after his April 2011 VA examination.  The Veteran had similar complaints as during his VA examination, with the addition of a complaint of locking in the right knee.  The Board notes that this was an annual visit and not the product of worsening symptoms in the two weeks since his VA examination.  No locking was found on exam.  The Veteran was referred for rheumatology evaluation, which was normal.

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's knee disorders involves ankylosis, or genu recurvatum, additional ratings for the Veteran's knee disorder are not warranted under 38 C.F.R. § 4.71a, DCs 5256, 5263.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  As mentioned, the Veteran has complaints of pain, stiffness, weakness, give way, instability and locking.  He has been found to have tenderness, effusion, crepitus and noncompensably limited range of motion in each knee.  

The RO awarded 10 percent ratings for each knee based on the DeLuca criteria, effective the first time that these were objectively verified based on the May 24, 2007 outpatient note.  The Veteran's service records and his September 2006 VA examination report indicate that he had continued to participate in physical training, in particular running, until the conclusion of his service.  The Board finds that the Veteran did not have additional functional loss beyond that reflected on range of motion measurements in either knee prior to May 24, 2007, and that such functional loss has been compensated already by the 10 percent award for each knee effective that date.  An additional grant under the DeLuca criteria would constitute pyramiding on and after May 24, 2007.  The Board concludes that a 10 percent rating is not warranted for either knee prior to May 24, 2007, and a rating in excess of 10 percent is not warranted for either knee on and after May 24, 2007.  

In light of the foregoing, the Board finds that the Veteran had no ankylosis, limitation of motion, ligament instability or patellar subluxation, semilunar cartilage impairment, tibia or fibula impairment, genu recurvatum or functional loss beyond that reflected on range of motion testing prior to May 24, 2007, in either knee.  On and after May 24, 2007, the Board finds that the Veteran had no ankylosis, limitation of extension, limitation of flexion to 45 degrees or less, ligament instability or patellar subluxation, semilunar cartilage impairment, tibia or fibula impairment, or genu recurvatum although he did have functional loss beyond that reflected on range of motion testing in either knee on and after May 24, 2007.  The Board concludes that the criteria for initial compensable ratings for ITBS of the knees prior to May 24, 2007 are not met and the criteria for an initial rating in excess of 10 percent for ITBS of the knees are not met on and after May 24, 2007.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's knee rating claims on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the knee rating claims must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right 5th Toe

The Veteran has appealed the initial, noncompensable rating for a scar on his fifth toe on his right foot as part of hammertoe surgical residuals.  The Veteran is separately service-connected for right 5th toe hammertoe surgery residuals and receives a 10 percent rating.  The hammertoe residuals are not on appeal and the current discussion is limited to the scar alone.

As of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's right toe claim was received in August 2006.  A claimant may request reevaluation under these criteria.  The Veteran has not done so.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in August 2006.

Important for this case is the "amputation rule," set forth at 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Regulation provides that amputation of three or four toes, excluding the great toe and without metatarsal involvement merits a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5173.  In the alternative, amputation of one or two toes without metatarsal involvement merits a noncompensable rating.  DC 5172.  This 10 percent rating may be further combined for disabilities above the toe but may not exceed the toe amputation elective level.  See 38 C.F.R. § 4.68.  The Veteran is already in receipt of a 10 percent rating for the right 5th toe hammertoe surgery residuals.  There is no indication of metatarsal involvement.  The Veteran is thus in receipt of a maximum schedular rating for the right fifth toe based on the amputation rule.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Additional Considerations

The Board has also considered whether referral for extraschedular rating is warranted for each of the above disabilities.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluations for the Veteran's bilateral knee and right fifth toe disabilities are adequate.  The Veteran has complaints of pain, weakness, give way and instability in his knees.  He has been found to have tenderness, effusion, crepitus and noncompensably limited range of motion in each knee.  Although give way, crepitus, tenderness and effusion are not a part of the DC 5260 criteria, these complaints are compensated as the objective evidence on which the grant under the DeLuca criteria of the present 10 percent ratings for each knee is based.  These are the reasonably anticipated complications of knee disabilities, as they appear in the ratings criteria for knee disabilities and in 38 C.F.R. § 4.59 for painful motion.  The Board finds that the schedular evaluations for the bilateral knee disabilities are adequate.  

As to the right fifth toe, the ratings schedule uses the amputation rule to make a generic determination that impairment of the fifth toe is simply not of such significance that substantial disability may result.  There are no considerations given for the specific symptomatology necessary for a rating at the amputation level.  As it is not clear whether the criteria reasonably describe the disability picture, the Board moves to the second inquiry: whether the disability picture has exceptional features such as marked interference with employment or requires frequent hospitalization.  There is no indication that the Veteran has been hospitalized for the toe at any time since separation from service.  His VA treatment records show metatarsalgia on his active problem list but show no significant treatment for the right fifth toe.  The Veteran did not describe any impact on his employment by the toe at the 2006 or 2011 VA examinations.  The 2011 examination report indicates that there were no significant effects on his occupation or on his usual daily activities.  The Board finds, therefore, that the Veteran's disability picture of the right fifth toe is not so exceptional or unusual as to render the ratings schedule inadequate to rate it.  The available schedular evaluations for that service-connected hammertoe surgical residuals and scar disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is in receipt of a 100 percent schedular rating, has been separately denied TDIU which he did not appeal and has made no mention of unemployability solely due to his knees or right fifth toe disabilities.  The evidence of record does not suggest unemployability solely due to his knees or right fifth toe disabilities.  The Veteran did indicate during his 2011 VA examination that he had to quit working as a mechanic due to knee pain, but also that he had found new employment as a security camera operator.  This does not indicate unemployability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has already assigned staged ratings for the bilateral knee disabilities.  The Board, however, concludes that the criteria for ratings in excess of those assigned, both prior to and on and after May 24, 2007, have at no time been met.  Similarly, the Veteran's right fifth toe disability has received the schedular maximum throughout the period on appeal.  Referral for an extraschedular rating has not been warranted at any time during the appeal.  Accordingly, staged ratings are inapplicable for the bilateral knee and right fifth toe disabilities.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeals arise from granted claims of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claims, an August 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination in April 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate.  This is discussed in greater detail above.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these claims in February 2011 to obtain updated VA treatment records from August 2007 to the present and to provide the Veteran with an adequate VA examination.  The Veteran's VA treatment records were obtained.  He was seen for an April 2011 VA examination which was adequate, as discussed above.  The Board finds that the RO complied substantially with February 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating for ITBS of the right knee for the time period from October 10, 2006 to May 23, 2007, is denied. 

Entitlement to an initial rating greater than 10 percent for ITBS of the right knee since May 24, 2007, is denied. 

Entitlement to an initial compensable rating for ITBS of the left knee for the time period from October 10, 2006 to May 23, 2007, is denied. 

Entitlement to an initial rating greater than 10 percent for ITBS of the left knee since May 24, 2007, is denied. 

Entitlement to an initial compensable rating for residual scar, status post surgical right 5th hammertoe is denied. 

Entitlement to an initial rating in excess of 10 percent for residuals of surgical right 5th hammertoe is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


